Citation Nr: 0729180	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for post-catheter ablation proximal supraventricular 
tachycardia.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1976 to June 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case for 
additional development in March 2005 and October 2006.  The 
requested development has since been completed, and the case 
is now ready for appellate review.  

FINDINGS OF FACT

The veteran's post-catheter ablation proximal 
supraventricular tachycardia is productive of no more than 
one to four episodes per year documented by electrocardiogram 
(ECG) or Holter monitor.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for post-catheter ablation proximal supraventricular 
tachycardia have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.20, 4.104, Diagnostic Code 7010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The notice requirements of the 
VCAA require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As delineated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in claimant's possession that pertains to the 
claims, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC). Id; Pelegrini, 18 Vet. App. at 119. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant. Id.

In this case, a VCAA letter was sent to the veteran in 
December 2002 in connection with his service connection 
claim.  Additional letters were sent in March 2004 and 
November 2006.  In these letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The veteran was provided notice consistent with the 
provisions in the Dingess case in the November 2006 letter.  
After the veteran was afforded the opportunity to respond to 
the November 2006 notice described above, the claim was 
readjudicated.  The appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006). See also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

As regards VA's duty to assist, the Board notes that the 
record also reflects that VA has made reasonable efforts and 
taken appropriate action to obtain all relevant records for 
consideration in connection with the claim for increase.  
Relevant information and evidence associated with the claims 
file includes the veteran's service medical records, post-
service private medical records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication). See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating. See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes written statements reflecting his 
multiple contentions; reports of VA examination; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has considered the full history of the disorder.  
The veteran's service medical records show that in March 1978 
he was treated for anxiety and tachycardia.  In April 1983, 
he reported a racing heart.  In January 1994, he complained 
of palpitations.  An EKG reportedly showed supraventricular 
tachycardia.  

The veteran filed a claim for disability compensation in 
August 2002.  Service connection for post-catheter ablation 
proximal supraventricular tachycardia was awarded in a 
February 2003 rating decision.  The RO assigned a 10 percent 
rating, effective from August 23, 2002.  The veteran 
disagreed with the 10 percent rating and initiated the 
instant appeal.  He contends that the disorder should be 
rated either 30 or 40 percent disabling.  He asserts that he 
has to see a cardiologist for medications, and has had visits 
to the emergency room.

The veteran's post-catheter ablation proximal 
supraventricular tachycardia is rated as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7010.  Under this 
Code, a 10 percent rating is assigned for permanent atrial 
fibrillation (lone atrial fibrillation) or one to four 
episodes per year of supraventricular tachycardia documented 
by ECG or Holter monitor. 38 C.F.R. § 4.104.  A 30 percent 
rating is assigned for supraventricular tachycardia with more 
than four episodes per year documented by ECG or Holter 
monitor. Id. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's post-catheter ablation 
proximal supraventricular tachycardia most closely 
approximates the criteria for the current 10 percent rating.

The Board notes that prior to establishing service 
connection, the veteran underwent ablation for the purpose of 
reducing or eliminating the manifestations of the disorder.  
A record dated in August 2000 from the Cardiac 
Catheterization Laboratory at the Memorial Hospital at 
Gulfport indicates that the diagnosis was status post 
successful slow pathway ablation without complications.  Post 
ablation, there was a Wenckebach AV block at 3000 
milliseconds, which had been the exact cycle lengths which 
had initiated the tachycardia in the past.  Full atrial and 
ventricular stimulus protocol was performed without inducing 
tachycardia.  The veteran was to be followed at the Coast 
Cardiology Center.  

A record dated in October 2001 reflects that the veteran 
reported having occasional palpitations.  He denied 
dizziness, chest pain or syncope.  A monitor report dated in 
October 2001 resulted in a conclusion of "benign Holter."  

A record from Coast Cardiology dated in February 2002 
reflects that the veteran complained that his palpitations 
were more frequent and were associated with shortness of 
breath and chest pain.  Subsequently, in February 2002, a 
monitor report reflects a conclusion of sinus rhythm with 
inappropriate sinus tachycardia.  However, a Coast office 
visit record dated in March 2002 reflects that the veteran 
was seen for a follow up and denied any recent palpitations, 
dizziness or chest pain.  The physician reviewed the Holter 
monitor report, and the impression was (1) palpitations ruled 
out; (2) history of atrial flutter, status post RV ablation; 
(3) chest pain, resolved, stress test revealed only mild 
inferior ischemia; and (4) no family history of premature 
coronary artery disease.  The Board notes that the term 
"ruled out" has a line written across it.  This 
modification was presumably made by one of the physicians who 
signed the form.  

A monitor report dated in December 2002 reflects a conclusion 
of sinus rhythm/sinus tachycardia with rare PAC.  A Coast 
Cardiology record dated that same month shows that he veteran 
reported an episode of shortness of breath the previous week, 
and occasional palpitations.  

A Coast Cardiology record dated in June 2003 reflects that 
the veteran denied any symptoms of palpitations, dizziness or 
shortness of breath.  However, in the impression, it was 
indicated that there was a recurrence of palpitations.  A 
monitor report dated in August 2003 reflects a conclusion of 
sinus rhythm with sinus tachycardia.  However, a Coast 
cardiology record dated in October 2003 reflects that the 
veteran denied having any symptoms of chest pain or 
palpitations.  It was noted that the impressions included 
past history of atrial flutter, status post ablation therapy, 
with recent 24 hour Holter monitor showing normal sinus 
rhythm.  

The veteran was afforded a VA arrhythmia examination in 
December 2003.  The veteran reported that his problem had 
improved since the ablation therapy, but he had occasional 
episodes or irregular heart beats lasting 10 to 30 seconds.  
On examination, the veteran's heart was regular, and the 
sounds were normal.  An EKG on the day of the examination was 
also normal.  The diagnosis was history of paroxysmal 
supraventricular tachycardia, currently stable.  

A private medical treatment record dated in May 2004 reflects 
that the veteran denied palpations, but reported having chest 
pressure that was new.  In August 2004, the veteran was 
admitted to the Memorial Hospital at Gulfport for recurrent 
episodes of chest pain and feeling short of breath.  

The veteran was afforded another VA examination in November 
2005.  The report shows that he examiner reviewed the claims 
file and conducted an examination.  The examiner noted that 
the veteran's chest x-ray was normal and his EKG was also 
normal.  The veteran reportedly had recently had a trans-
telephonic arrhythmia monitoring and reported only occasional 
premature contractions without any evidence of serious 
arrhythmia.  The diagnoses were (1) Paroxysmal 
supraventricular tachycardia treated and resolve with 
ablation therapy; (2) mild coronary artery disease with 
occasional angina, currently stable; and (3) essential 
hypertension fairly controlled with medications.  

A VA medical opinion prepared in April 2007 reflects that a 
physician reviewed the claims file extensively.  It was noted 
that the veteran had a history of paroxysmal supraventricular 
tachycardia which started on active duty and was treated with 
radiofrequency ablation in 2000.  The physician stated that 
"I could find no evidence of documented recurrences of 
paroxysmal supraventricular tachycardia since the successful 
ablation therapy."  The physician further stated that the 
"veteran's current cardiac signs and symptoms are related to 
his nonservice-connected coronary artery disease and his 
ongoing GI problems namely esophagitis/gastritis."        

The Board finds that there is no evidence of supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor to warrant a 20 percent rating. 38 
C.F.R. § 4.104.  On the contrary, the foregoing VA medical 
opinion of April 2007 reflects that the veteran's current 
symptoms are attributable to nonservice-connected 
disabilities.  The VA examination report in November 2005 
contains essentially the same conclusion.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14.  No medical opinion 
provides a contrary conclusion.  Hence, the criteria for a 
higher rating under Diagnostic Code 7010 simply are not met.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board notes that there is no showing that the service-
connected disability reflects a disability picture so unusual 
or exceptional in nature as to warrant referral of the case 
for assignment a higher rating on an extra-schedular basis, 
pursuant to the procedures set forth in 38 U.S.C.A. § 
3.321(b)(1).  The veteran's service connected heart disorder 
has not required frequent inpatient care, nor has the 
disability, alone, markedly interfered with employment.  The 
VA examination conducted in November 2005 reflects that the 
veteran was unemployed, but the examiner noted that the 
veteran was able to do all normal physical activities.  Thus, 
the unemployment has not been shown to be due to the service-
connected disability.  Rather, given the current record, the 
currently- assigned 10 percent rating adequately compensates 
the veteran for the nature and extent of severity of his 
disorder.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action in this 
regard. See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for increase must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating higher than 10 percent for post-
catheter ablation proximal supraventricular tachycardia 
residuals is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


